 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10   RICKEY ALFORD,                  )   Case No. CV 18-03718-AB(AS)
                                     )
11                    Petitioner,    )
                                     )   ORDER ACCEPTING FINDINGS,
12            v.                     )
                                     )   CONCLUSIONS AND RECOMMENDATIONS OF
13   JOSIE GASTELO, Warden,          )
                                     )   UNITED STATES MAGISTRATE JUDGE
14                    Respondent.    )
                                     )
15                                   )
16
17       Pursuant to 28 U.S.C. section 636, the Court has reviewed the

18 Petition, all of the records herein and the attached Report and
19 Recommendation of United States Magistrate Judge to which no objections
20 were filed. Accordingly, the Court concurs with and accepts the findings
21 and conclusions of the Magistrate.
22
23       IT IS ORDERED that Judgment be entered denying and dismissing the

24 Petition with prejudice.
25 //
26 //
27 //
28
 1      IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2 the Magistrate Judge’s Report and Recommendation and the Judgment herein
 3 on counsel for Petitioner and counsel for Respondent.
 4
 5      LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7           DATED: January 24, 2019
 8
 9
10
                                       ANDRÉ BIROTTE JR.
11                                UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
